DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, the use of “if” language is vague, and needs to be amended or delete to provide better meaning. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,611,249. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claim 6, the patent discloses in claims 1-4 A user equipment (UE) comprising a monitor configured to monitor Physical Downlink Control Channel (PDCCH) candidates in Common Search Space (CSS) and User equipment-specific Search Space (USS) ( monitor PDCCH candidates in Common search space); and
configured to consider a PDCCH candidate in the CSS as PDCCH transmitted from a
base station (select a first PDCCH candidate in the CSS as PDCCH transmitted from an eNB) in case that the PDCCH candidate in the CSS and a PDCCH candidate in the USS have:
(1) Cyclic redundancy check (CRC) scrambled by a Radio Network Temporary Identifier (RNTD) ( CRC scrambled by a same RNTI),
(2) a common payload size ( a same payload size),
(3) a same first Control Channel Element (CCE) index ( a same first CCE index), and
(4) different Downlink Control Information (DCD configurations ( different sets of DCI fields).
Even though the Patent uses the claimed language “consider a PDCCH candidate in the CSS” while the pending application uses the language “select a first PDCCH ion the CSS”, but it would have been obvious that one skilled in the art would be able to believe that the scope of them is the same in that a UE would select/prioritize/consider the PDCCH candidate in the CSS transmitted from the eNB.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim 6 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Suzuki et al. (US Pat.8,842,585).
In claim 6, Suzuki et al. discloses a communication apparatus, comprising a circuitry, wherein the circuitry is configured to (see fig.8; col.20; lines 60-65 and col.14; lines 32-37; a UE 1 comprises a blind decoding unit 2015 performs decoding of DCI, PDCCH candidates detected by the UE 1 in common search space and UE search space):
monitor Physical Downlink Control Channel (PDCCH) candidates in Common
Search Space (CSS) (see col.14; lines 32-37; the Ue 1 decodes PDCCH candidates in common search space and UE search space) and
select a first PDCCH candidate in the CSS as PDCCH transmitted from an eNB if
the first PDCCH candidate and a second PDCCH candidate in User Equipment specific
Search Space (USS) have (see col.3; lines 60-65; UE 1 determines the control information has been transmitted using PDCCH only in common search space. The control information is transmitted from a base station):
(1) Cyclic redundancy check (CRC) scrambled by a same Radio Network Temporary Identifier (RNTI) (col.4; lines 34-37 and col.14; lines 35-37; CRC of the control information is scrambled by C-RNTI),
(2) a same payload size (see col.3; lines 45-57; payload sizes of PDCCH candidates in common search space and UE-search space are the same as each other),
(3) a same first Control Channel Element (CCE) index (see col.3; lines 56-60; the PDCCH candidates of common search space and UE search space are comprises of same CCEs), and (4) different sets of Downlink Control Information (DCI) information fields (see col.13; lines 50-57; DCI format 1 C is allocated in common search space while DCI format 0/1A is allocated in UE search search space. In col.15; lines 42-52, theses common search space and Ue search space have different bit numbers). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al. (US Pat.9198175; Method and Apparatus for Transmission and  reception in Multicarrier Wireless Communication System);
Kim et al. ( US Pub.2010/0157922; Physical Downlink Control Channel Resource-Based Scheduling Method and Apparatus Used by Base station).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413